865 F.2d 1257Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clayton Eugene FOSTER, Petitioner-Appellant,v.T. Travis MEDLOCK, Attorney General, Respondent-Appellee.
No. 88-7706.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 29, 1988.Decided:  Jan. 3, 1989.Rehearing Denied Feb. 21, 1989.

Clayton Eugene Foster, appellant pro se.
Thomas Travis Medlock (Office of the Attorney General of South Carolina), for appellee.
Before JAMES DICKSON PHILLIPS, SPROUSE and WILKINS, Circuit Judges.
PER CURIAM:


1
Clayton Eugene Foster seeks to appeal the district court's order refusing habeas corpus relief pursuant to 28 U.S.C. Sec. 2254.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we deny a certificate of probable cause to appeal and dismiss the appeal on the reasoning of the district court.  Foster v. Medlock, C/A No. 83-2932 (D.S.C. July 29, 1987).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
DISMISSED.